[Cite as State v. Cassano, 2012-Ohio-3073.]



                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 97228



                                      STATE OF OHIO

                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                       ADAM CASSANO
                                                       DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-535072

        BEFORE: Stewart, P.J., Boyle, J., and Rocco, J.

        RELEASED AND JOURNALIZED:                      July 5, 2012
ATTORNEY FOR APPELLANT

Robert A. Dixon
The Brownhoist Building
4403 St. Clair Avenue
Cleveland, OH 44103


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: Stephanie Heibertshausen
          John Wojton
Assistant County Prosecutors
The Justice Center
1200 Ontario Street, 9th Floor
Cleveland, OH 44113
MELODY J. STEWART, P.J.:

       {¶1} Defendant-appellant Adam Cassano was found guilty by the trial court of

four counts of felonious assault, two counts of aggravated robbery, and two counts of

having a weapon while under disability. The state charged that Cassano, acting on

information provided by codefendant Jerrell Glenn, robbed a group of victims, shooting

two of them. The issues on appeal concern the sufficiency and weight of the evidence,

the admission of telephone text messages, ineffective assistance of counsel, and the

court’s failure to merge firearm specifications at sentencing.

                                             I

       {¶2} The first and second assignments of error raise issues relating to the weight

and sufficiency of the evidence. Cassano does not make a specific argument as to why

there was insufficient evidence to support his convictions. Instead, he refers us to the

arguments made in support of arguments for why the court’s judgment is against the

manifest weight of the evidence. This fails the App.R. 16(A)(7) requirement that the

appellant present an “argument with respect to each assignment of error presented for

review[.]” State v. Sparent, 8th Dist. No. 96710, 2012-Ohio-586, ¶ 11. We consider

only the argument that the court’s judgment is against the manifest weight of the

evidence.
       {¶3} Cassano’s manifest weight of the evidence argument is simply that the court

lost its way by finding that he was the gunman who robbed and shot two of the victims.

His argument rests primarily on the state’s use of certain text messages sent by

codefendant Glenn that appeared to tell the recipient the time and location that Glenn and

the victims would arrive at a certain location. The state theorized that these messages

were sent by Glenn to guide Cassano to a place where the robbery could be committed.

Cassano argues that the state failed to prove that he was the recipient of Glenn’s text

messages and, given the victims’ failure to identify him as the shooter, there was

significant doubt whether he was correctly convicted.

       {¶4} The manifest weight of the evidence standard of review requires us to review

the entire record, weigh the evidence and all reasonable inferences, consider the

credibility of witnesses, and determine whether, in resolving conflicts in the evidence, the

trier of fact clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered. State v. Otten, 33 Ohio App.3d

339, 340, 515 N.E.2d 1009 (9th Dist.1986). The use of the word “manifest” means that

the trier of fact’s decision must be plainly or obviously contrary to all of the evidence.

This is a difficult burden for an appellant to overcome because the resolution of factual

issues resides with the trier of fact. State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212

(1967), paragraph one of the syllabus. The trier of fact has the authority to “believe or

disbelieve any witness or accept part of what a witness says and reject the rest.” State v.

Antill, 176 Ohio St. 61, 67, 197 N.E .2d 548 (1964).
       {¶5} The state’s evidence showed that the victims, accompanied by Glenn, visited

several bars during an evening out. One of those victims, Kenneth Elsleger, was known

by Glenn to be a drug dealer who carried large amounts of cash. As the group was

returning to Elsleger’s apartment at about 2:30 a.m., one of them noticed Glenn was

sending text messages from his telephone, but trying to hide the telephone’s screen from

view of the others as he did so. When they arrived and parked at Elsleger’s apartment,

the group exited the car. One of the victims noticed that Glenn immediately ran away.

A few minutes later a male approached Elsleger and asked for help lighting a cigarette.

The male then pulled a gun, fired a single shot in the air, and demanded that Elsleger

empty his pockets.      Elsleger began moving backwards and watched as his brother

grabbed the male’s arm. The male apparently threw the brother to the ground and then

ripped away a necklace that Elsleger was wearing. The male then shot Elsleger in the

neck. The brother regained his footing and grappled with the male, but he, too, was shot

in the scuffle. The male then fled.

       {¶6} The victims were unable to identify their assailant from photo arrays. Three

of the four victims described the robber as short, white, and bald; the fourth believed that

the robber was African-American, but allowed that she might have mistakenly reached

that conclusion because the male was wearing a dark, hooded sweatshirt that cast a

shadow over his face.

       {¶7} A fresh covering of snow had fallen on the evening of the robbery. The

police discovered footprints and tire marks leading away from the scene. They followed
the footprints to the front entrance of another apartment complex within walking distance

of the shooting. A person later identified as Cassano was exiting the building. Cassano

matched the general description of the robber, so a police officer asked him if he had been

in the building all night. Cassano told them that he had just arrived at the building. The

officer who spoke with Cassano noticed that Cassano appeared “very nervous,” was

giving “disjointed partial answers,” and could not explain who dropped him off or how he

arrived at the building.

       {¶8} As Cassano spoke to the police, Glenn exited the building and greeted

Cassano. Glenn told the police that he knew Cassano. He also told the police that he

had been inside an apartment all night. The police took Glenn up to the apartment and

learned from the occupants that Glenn had only just arrived at the apartment and that it

was Cassano who had been at the apartment all evening.

       {¶9} When confronted with information that he had not been in the apartment all

evening, Glenn admitted that he had been with the group of victims that evening. He

said that his car was parked at his residence and that he started to walk back to his

apartment as soon as the group of victims arrived at the crime scene. The police were

skeptical of this account because Glenn’s apartment was more than two miles away and it

made no sense to them that Glenn would walk that distance at 2:30 a.m. in falling snow.

As the police were preparing to give Glenn a ride to his house from the police station, one

of the victims casually asked them if they were taking Glenn back to the scene of the

crime so he could get his car. Glenn continued to insist that he did not drive his car that
evening, but the police soon discovered a car at the crime scene that was registered to

Glenn.

         {¶10} With Glenn now a person of suspicion, the police obtained a record of

Glenn’s cell phone activity after he provided his telephone number.         These records

showed that he sent a number of text messages shortly before the robbery to the same

telephone number. Those messages appeared to be directing the recipient of the text

messages to the parking lot where the robbery occurred, and more specifically to the

location of Glenn’s car in that lot. The recipient’s text messages in reply showed that the

recipient was having difficulty locating the car because the parked cars were covered with

snow. A final message from Glenn was: “we on our way.”

         {¶11} Although the police knew the number of the telephone that received Glenn’s

text messages, that telephone was registered to a “pay as you go” cell phone carrier that

did not keep subscriber information. Looking at calling records from what we will refer

to as the “recipient telephone,” the police discovered that the recipient telephone had

made calls to a telephone owned by Cassano’s mother at the house where he, too, resided.

 They also learned that Cassano’s brother had called the recipient telephone. In addition,

the police learned that the day after Cassano had been interviewed by the police, Glenn

unsuccessfully attempted to call the recipient cell phone and then immediately called the

Cassano residence telephone.

         {¶12} Using this information, the police obtained and executed a search warrant at

Cassano’s residence. They found an ammunition clip from a 9mm Glock handgun. The
discovery of the ammunition clip was significant because shell casings found at the scene

of the robbery were thought to be most likely fired from a 9mm Glock handgun. The

police did not find a Glock handgun, but they found a photograph of Glenn and Cassano

posing with a female.

       {¶13} Because none of the victims could positively identify Cassano as the robber,

the state relied on circumstantial evidence. Unlike direct evidence in which a witness

testifies about a matter within the witness’s personal knowledge such that the trier of fact

is not required to draw an inference from the evidence to the proposition that it is offered

to establish, circumstantial evidence requires the drawing of inferences that are

reasonably permitted by the evidence. Although there are obvious differences between

direct and circumstantial evidence, those differences are irrelevant to the probative value

of the evidence — circumstantial evidence carries the same weight as direct evidence.

State v. Treesh, 90 Ohio St.3d 460, 485, 739 N.E.2d 749 (2001). The Ohio Supreme

Court has “long held that circumstantial evidence is sufficient to sustain a conviction if

that evidence would convince the average mind of the defendant’s guilt beyond a

reasonable doubt.” State v. Heinish, 50 Ohio St.3d 231, 238, 553 N.E.2d 1026 (1990).

       {¶14} Cassano’s argument is built on two points: the state could not definitively

prove that he was the recipient of Glenn’s text messages on the night of the robbery and

none of the witnesses positively identified him as the robber.

       {¶15} It is true that the state’s evidence concerning the recipient of Glenn’s text

messages did not directly identify Cassano — the recipient number was for a prepaid
phone that did not provide subscriber information.        But the circumstantial evidence

allowed the court to infer reasonably that Cassano was in possession of the telephone at

the time of the robbery. Glenn admitted that he and Cassano were friends, so it was not

out of the question that Glenn would have messaged Cassano. Records from Glenn’s

telephone showed that after Cassano had been interviewed and released by the police,

Glenn first tried to call the recipient telephone number and then immediately called the

land line number associated with Cassano’s residence.

       {¶16} The nature of the text messages were such that they could be reasonably

interpreted as directing the recipient to the crime scene. Although none of the victims

could specifically identify Cassano from photo arrays, they were able to give a general

description of height, weight, and baldness that matched Cassano. When the police

followed footprints and tire tracks leading from the crime scene to another apartment

complex, they encountered both Cassano and Glenn.           As they were friends, it was

plausible that Cassano and Glenn would be together. But it was implausible to suggest

that the tire and footprints leading from the scene of the robbery to an apartment complex

where they were both found was mere coincidence when Cassano’s appearance matched

the general description of the robber and his nervous disposition cast doubt on his story.

       {¶17} Police suspicions further arose when it turned out that Cassano had been in

one of the apartments contrary to his claims and that Glenn had not been in the apartment

as he had claimed.    At trial, Cassano contradicted the statements he made to the police

shortly after the robbery by offering a new alibi — he had been at a strip bar on the
evening of the robbery until the bar closed at 2:30 a.m. His alibi witnesses, all of whom

claimed to be friends with Cassano, firmly recalled his presence at the bar because of an

incident between Cassano and a dancer who threw roses at Cassano. There was some

uncertainty as to the exact date on which this incident occurred. One alibi witness

testified that she had been at the strip bar on a Thursday/Friday, but this did not help

Cassano because the robbery occurred in the very early hours of a Saturday. The witness

later claimed (prompted by a calendar offered to her by defense counsel on redirect

examination), that she had her dates mixed up and that the incident did occur on a

Friday/Saturday. The dancer who threw the roses at Cassano was even more unclear as

to the exact date this incident occurred and could only say that it may have occurred on

either a Friday or a Saturday. Given the conflicting accounts of the alibi, from both

Cassano and his witnesses, the court undoubtedly believed that they lacked credibility.

       {¶18} In addition to evidence suggesting that Glenn sent messages to Cassano’s

telephone and that Cassano had been present on the scene of the robbery, the state offered

evidence that Cassano was in possession of an ammunition clip for a Glock handgun.

While the police did not recover the actual gun used during the commission of the

robbery, one could reasonably believe that there would be no practical explanation for

Cassano having ammunition for a non-existent gun.

       {¶19} As with all circumstantial evidence, nothing in the state’s case directly

proved that Cassano was the robber. But the state’s evidence could well have convinced

the court that the application of various facts formed a larger picture that, when viewed as
whole, made a compelling case for Cassano’s guilt. To find otherwise would be to say

that Cassano was the victim of circumstances that were too far beyond the realm of pure

coincidence to be believable. The first and second assignments of error are overruled.

                                            II

       {¶20} A major portion of the state’s case consisted of the text messages sent from

Glenn’s telephone on the night of the robbery. Cassano argues that, as to him, these text

messages were inadmissible hearsay, offered for the truth of what was stated in those

messages. Although he concedes that the text messages might have been admissible

against Glenn as admissions, he argues that any connection between those text messages

and himself was just “theory” at the time the court admitted them. The state maintains

that the text messages were offered as business records.

       {¶21} Hearsay is “a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted.”   Evid.R. 801(C).    Even though classified as hearsay, certain evidence is

nonetheless admissible under exceptions to the Rules of Evidence. As applicable here,

the court admitted the telephone records under the business record exception listed in

Evid.R. 803(6). That rule excepts business records from exclusion at trial if they are

made in the course of a regularly conducted business activity because the courts presume

that such records are trustworthy given the self-interest to be served by the accuracy of

such entries. Weis v. Weis, 147 Ohio St. 416, 425-426, 72 N.E.2d 245 (1947).
      {¶22} To qualify for the business-records exception, a record must meet the

following criteria: (1) the record must be one recorded regularly in a regularly conducted

activity, (2) a person with knowledge of the act, event, or condition recorded must have

made the record, (3) it must have been recorded at or near the time of the act, event, or

condition, and (4) the party who seeks to introduce the record must lay a foundation

through testimony of the record custodian or some other qualified witness. State v.

Davis, 116 Ohio St.3d 404, 2008-Ohio-2, 880 N.E.2d 31, ¶ 171.

       {¶23} Cassano argues that a representative of Verizon Wireless, the carrier for

Glenn and the parent company of a subsidiary wireless service that acted as the carrier for

the recipient telephone, was not allowed by the court to testify to how the cell phone

records were compiled and whether the method of record retention was reliable. This is

not accurate.   The representative testified that the records were maintained in the

“normal course of business activity” through an automated computer system.            That

testimony alone was sufficient to establish the prerequisites for admitting the text

messages as business records.

       {¶24} The court did sustain a defense objection to the representative’s statement

that the records were “reliable.” The reliability of evidence has two components here.

Proper authentication of a business record under Evid.R. 901(A) requires that a proponent

of a document produce “evidence sufficient to support a finding that the matter in

question is what the proponent claims it to be.” State v. Easter, 75 Ohio App.3d 22, 25,

598 N.E.2d 845 (4th Dist.1991). To do this, a witness must “testify as to the regularity
and reliability of the business activity involved in the creation of the record.” State v.

Hirtzinger, 124 Ohio App.3d 40, 49, 705 N.E.2d 395 (2d Dist. 1997). This goes to the

fundamental reason why the courts allow certain forms of hearsay into evidence. As

business records, the text messages are deemed inherently trustworthy because we assume

Glenn’s cell phone carrier had a particular self-interest in the accuracy of the records it

produced.

       {¶25} This form of reliability must not be confused with the reliability or

credibility of the text messages as evidence that implicated Cassano in the robbery.

When viewed in context, the court’s statement about whether the text messages were

“reliable” was not that the text messages were not reliable as business records (they

were), but whether they credibly showed that Cassano had been the recipient and sender

of the text messages when there was no direct evidence to show that he received and sent

those messages. That kind of reliability was a matter for the court to determine, so the

court properly sustained an objection to a question that might have allowed the cell phone

representative to give an opinion that encroached into the court’s factfinding function.

       {¶26} But whether the court was wrong to admit the text messages under the

business record exception to the hearsay rule is of no consequence because two possible

outcomes existed from the use of the evidence, neither of which benefit Cassano. If the

court was to find from the circumstantial evidence that Cassano owned the recipient

telephone, any text messages sent from the recipient telephone were nonhearsay as

admissions under Evid.R. 801(D)(2), consistent with Cassano’s concession that the text
messages sent from Glenn’s telephone were admissions against Glenn. Alternatively, if

the court was to find that Cassano did not own or was not using the recipient telephone,

the text messages would have no prejudical effect whatsoever on Cassano because they

would not have been evidence implicating Cassano.

          {¶27} This is exactly what the court concluded after extensive discussions on

whether to allow the text messages into evidence.          The court confirmed that if it

concluded that Cassano did not own the recipient telephone, the text messages sent from

that telephone would not constitute proof against Cassano and their admission would not

“hurt” him. It ultimately allowed them as having “some relevance.”

          {¶28} Exactly what relevance and weight the court gave to the text messages is

unclear because the court gave no reasons for its guilty finding.          Cassano finds it

“unsettling” that the court did not alert counsel prior to delivering the verdict that it gave

weight to the text messages in its deliberations, but the court was under no obligation to

do so and it is unclear just how Cassano might have benefitted from prior notice. He

claims that he would have filed a motion for a mistrial based on a Bruton violation, but as

we address in the following section, a motion on those grounds would not have been

viable.     While the court’s basis for admitting the text messages might have been

equivocal, no error is manifest, so we have no basis for finding that the court abused its

discretion by admitting the text messages.

                                             III
       {¶29} For his fourth assignment of error, Cassano argues that trial counsel was

ineffective for failing to request a mistrial under the Bruton rule when the state introduced

Glenn’s text messages.     He argues that the admission of a series of text messages

between him and Glenn were statements of a coconspirator in furtherance of a conspiracy

that should not have been admitted against him.

       {¶30} In Bruton v. United States, 391 U.S. 123, 135, 88 S.Ct. 1620, 20 L.Ed.2d

476 (1968), the United States Supreme Court held that the confession of a codefendant

who exercises his or her Fifth Amendment right not to testify is not admissible against the

other defendant because that defendant has no opportunity to cross-examine the

confessing codefendant. But the admission of nonhearsay is not a Bruton violation.

United States v. Inadi, 475 U.S. 387, 398, 106 S.Ct. 1121, 1128, 89 L.Ed.2d 390, fn. 11

(1986) (stating that nonhearsay does not violate the defendant’s right to confront

witnesses); White v. Lewis, 874 F.2d 599, 603 (9th Cir.1989) (“Because this testimony

was not used for the truth of the matter asserted by the out-of-court declarant, it was not

hearsay, and Bruton is inapposite.”) If, as Cassano concedes, the text messages sent by

Glenn constituted admissions by him, they were nonhearsay and Bruton does not apply.

       {¶31} Even if Glenn’s text messages were not considered nonhearsay, Cassano

would have no confrontation argument because the Bruton rule applies to trials by juries.

Cassano waived the right to a trial by jury and elected to be tried by the court. In Lee v.

Illinois, 476 U.S. 530, 542, 106 S.Ct. 2056, 90 L.Ed.2d 514 (1986), the court noted that

the admission of a non-testifying codefendant’s confession in a joint bench trial was “not
strictly speaking a Bruton case because we are not here concerned with the effectiveness

of limiting instructions in preventing spill-over prejudice to a defendant.” And courts

have held that “the Bruton rule is inapplicable to the incriminating confession of a

non-testifying codefendant in a joint bench trial.” Johnson v. Tennis, 549 F.3d 296, 298

(3d Cir. 2008); In re Jones, 1st Dist. Nos. C-090497 and C-090499, 2010-Ohio-3994, ¶

24. This is because the law “recognizes the presumption that a judge in a bench trial has

no difficulty in disregarding inadmissible evidence in reaching his verdict[.]” United

States. v. Cardenas, 9 F.3d 1139, 1155 (5th Cir.1993).

                                           IV

      {¶32} Finally, Cassano complains that the court erred by sentencing him to three

consecutive three-year terms on firearm specifications. The three firearm specifications

related to the felonious assault and aggravated robbery counts against Elsleger and a

single count of felonious assault against the brother. Cassano argues that the firearm

specifications should have merged because he claims they all derived from “a continuous

sequence of events, connected in time and space.”

      {¶33} Ordinarily, the court is forbidden from imposing sentence on multiple

firearm specifications for “felonies committed as part of the same act or transaction.”

See former R.C. 2929.14(D)(1)(b) [now R.C. 2929.14(B)(1)(b)]. However, that section

applies only to the extent that former R.C. 2929.14(D)(1)(g) [now R.C. 2929.14(B)(1)(g)]

does not apply. Former R.C. 2929.14(D)(1)(g) states:
      If an offender is convicted of or pleads guilty to two or more felonies, if one

      or more of those felonies are aggravated murder, murder, attempted

      aggravated murder, attempted murder, aggravated robbery, felonious

      assault, or rape, and if the offender is convicted of or pleads guilty to a

      specification of the type described under division (B)(1)(a) of this section in

      connection with two or more of the felonies, the sentencing court shall

      impose on the offender the prison term specified under division (B)(1)(a) of

      this section for each of the two most serious specifications of which the

      offender is convicted or to which the offender pleads guilty and, in its

      discretion, also may impose on the offender the prison term specified under

      that division for any or all of the remaining specifications. (emphasis

      added).

      {¶34} Cassano was found guilty of committing two or more felonies. One of

those felonies was felonious assault, and he was found guilty of firearm specifications

under former R.C. 2929.14(D)(1)(a) [now R.C. 2929.14(B)(1)(a)]. Under former R.C.

2929.14(D)(1)(g), the court was required to impose on Cassano prison terms for the two

most serious specifications, and could also, in its discretion, impose sentence for any

other specifications. State v. Worth, 10th Dist. No. 10AP-1125, 2012-Ohio-666, ¶ 96;

State v. Beatty-Jones, 2d Dist. No. 24245, 2011-Ohio-3719, ¶ 16. The court imposed

sentence on all three firearm specifications and Cassano makes no argument that the court

abused its discretion by doing so. We thus have no basis for finding an abuse of
discretion necessary to overturn the imposition of the consecutive sentence for three

firearm specifications.

       {¶35} Judgment affirmed.

       It is ordered that appellee recover of appellant its costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas             to carry this judgment into execution.       The

defendant’s conviction having been affirmed, any bail pending appeal is terminated.

Case remanded to the trial court for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MELODY J. STEWART, PRESIDING JUDGE

MARY J. BOYLE, J., and
KENNETH A. ROCCO, J., CONCUR